department of the treasury internal_revenue_service washington d c date number release date cc el gl br1 gl-746984-96 uilc memorandum for albert b kerkhove associate district_counsel midwest district omaha cc msr mwd omh alan c levine chief branch general litigation cc el gl br1 from subject this is in response to your memorandum dated date this document is not to be cited as precedent legend debtor date a date b date c date d date e date f date g plan_year a plan_year b plan_year c amount a amount b issue whether sec_4971 and b excise_taxes should be classified as administrative claims pursuant to b c sec_503 priority claims pursuant to b c sec_507 or general unsecured prepetition claims in debtor’s bankruptcy proceeding gl-746984-96 conclusion due to the unfavorable precedent of in re unitcast inc bc 6th cir bap we do not believe that the internal_revenue_service service should assert that any of the sec_4971 claims are administrative claims pursuant to b c sec_503 due to the holding in 518_us_213 we do not believe the service has any basis to assert that any of the sec_4971 claims qualify as priority claims pursuant to b c sec_507 accordingly the claims should be classified as prepetition general unsecured claims facts debtor was an equipment manufacturer in western nebraska on or about date a all but future_benefits under debtor’s pension_plan were frozen and employees were only entitled to collect benefits that were vested on that date employees did not accrue benefits under the plan for work performed after that date debtor filed for bankruptcy relief under chapter of the bankruptcy code on date b the united_states timely filed alternative proofs of claim on date c for sec_4971 and b taxes based upon debtor’s accumulated_funding_deficiency under its pension_plan the service asserted both priority claims under then b c sec_507 now a and administrative claims under b c sec_503 prior to filing for bankruptcy debtor had requested that the service waive the minimum_funding_standard for pension_plan years a and b on date d after the bankruptcy proceeding had been filed the service approved the waiver of the minimum_funding_standard for pension_plan_year a contingent upon debtor making contributions to satisfy the minimum_funding_standard for pension_plan years b and c during the bankruptcy proceeding debtor moved the court to terminate its pension_plan by order dated date e the court approved the motion debtor as debtor-in-possession and the committee for unsecured creditors retained several professionals to assist in the reorganization most of the professionals received interim payment of fees throughout the proceeding debtor was not successful in reorganizing its business most of its property was sold while debtor was still in a chapter proceeding on date f debtor converted to chapter and a trustee was appointed on date g the service timely filed alternative proofs of claim in the chapter proceeding the administrative claims totaled amount a and the alternative unsecured claims totaled amount b gl-746984-96 the trustee has taken disgorgement actions against several of the professionals who received interim payments during the chapter bankruptcy proceeding but has not yet recovered all the assets he expects to be returned to the bankruptcy_estate therefore the final size of the bankruptcy_estate is unknown at this time the trustee requested that the service withdraw its claims citing united_states v reorganized cf i fabricators of utah 518_us_231 in re chateaugay corp 146_br_626 s d n y and in re wheeling-pittsburgh steel corp 103_br_672 w d pa as support for his allegation that the united states’ claims were not administrative claims entitled to administrative payment priority inasmuch as the bankruptcy_estate is probably not sufficient to pay all of the administrative claims the trustee did not address the united states’ alternative priority unsecured claims law and analysis sec_4971 imposes taxe sec_1 upon an employer for the failure to meet minimum_funding standards applicable to qualified_pension plans sec_4971 provides in pertinent part a initial tax - for each taxable_year of an employer who maintains a plan to which sec_412 applies there is hereby imposed a tax of percent percent in the case of a multiemployer_plan on the amount of the accumulated_funding_deficiency under the plan determined as of the end of the plan_year ending with or within such taxable_year b additional tax - in any case in which the initial tax is imposed by subsection a on an accumulated_funding_deficiency and such accumulated_funding_deficiency is not corrected within the taxable_period there is hereby imposed a tax equal to percent of such accumulated_funding_deficiency to the extent not corrected an accumulated_funding_deficiency generally equals the amount by which the statutory minimum contribution to a qualified_pension plan exceeds the amount actually contributed to the plan sec_4971 referencing sec_412 if an accumulated_funding_deficiency is not reduced to zero see sec_4971 within the specified periods see sec_4971 the employer incurs liabilities pursuant to sec_4971 and b the supreme court in cf i fabricators supra determined that for bankruptcy purposes the sec_4971 tax for failure to meet minimum_funding standards is a non-pecuniary loss penalty gl-746984-96 at issue is the treatment of the sec_4971 and b penalties imposed against the debtor in order to be entitled to administrative expenses pursuant to b c sec_503 the government’s sec_4971 claim must be an actual and necessary expense of preserving the bankruptcy_estate and the liability must arise post-petition in re bayly corporation 163_f3d_1205 10th cir in re sunarhauserman inc 126_f3d_811 6th cir in re 219_br_741 6th cir bap in in re bayly supra the pension_benefit_guaranty_corporation pbgc assumed control of the underfunded pension_plan of the bayly corporation in the bayly corporation’s bankruptcy proceeding the pbgc filed a proof_of_claim for the amount of the underfunding pursuant to u s c sec_1362 the pbgc sought administrative status for its claim pursuant to b c sec_503 the eleventh circuit stated that even though the payment for the amount of the underfunding did not become due and owing until the post-petition termination of the plan the pbgc’s claim for the unfunded benefit liabilities predicated solely on benefits accrued by the debtor’s employees as a result of prepetition labor represented a prepetition claim consequently the court determined that the liability was not incurred by the bankruptcy_estate and did not qualify as an administrative expense under b c sec_503 the sixth circuit reached the same conclusion in in re sunarhauserman inc supra the court determined that to the extent the pbgc’s claim for administrative expenses was based on unpaid minimum_funding contributions pursuant to u s c sec_1082 and sec_412 the claim was limited to the portion related to pension benefits actually earned by the employees of the debtor normal costs of benefits during the corporation’s post-petition in relevant part b c sec_503 provides after notice and hearing there shall be allowed administrative expenses other than claims allowed under sec_502 of this title including - a the actual necessary costs and expenses of preserving the estate including wages salaries or commissions for services rendered after the commencement of the case b any_tax - i incurred by the estate except a tax of a kind specified in sec_507 of this title and c any fine penalty or reduction in credit relating to a tax of a kind specified in subparagraph b of this paragraph gl-746984-96 operations the sixth circuit rejected the pbgc’s argument that the date the debtor became bound to eliminate the funding deficiency under erisa was controlling in determining administrative expense status the sixth circuit determined that regardless of the substantive law on which the claim is based the proper standard for determining that claim’s administrative priority looks to when the acts giving rise to a liability took place not when they accrued id at likewise the sixth circuit bap recognized in in re unitcast supra that it is an absolute requirement that administrative expenses be post-petition expenses and that the proper standard for determining whether a claim is an administrative expense is whether the acts giving rise to the expense occurred not accrued before or after the petition is filed citing in re sunarhauserman the sixth circuit bap determined that the debtor’s minimum_funding obligations under sec_412 is a post-petition obligation only to the extent that it can be tied to hours actually worked post-petition the sixth circuit bap determined that for the years in which the acts which gave rise to most of the sec_4971 claims were prepetition acts the sec_4971 claims were prepetition expenses the unitcast court then looked to the post-petition portion of the government’s sec_4971 claim and stated that the claim will be an allowed administrative expense only to the extent it can be tied to hours actually worked by the debtor’s employees post-petition and only to the extent it otherwise qualifies under b c sec_503 the bap determined that because the sec_4971 claims were not a tax or tax claims incurred by the estate but rather were non-pecuniary loss penalties the sec_4971 claims did not qualify for administrative expense status pursuant to b c sec_503 additionally the bap determined that pursuant to b c sec_503 the penalty must relate to a tax incurred by the bankruptcy_estate to receive administrative expense status the bap determined that sec_4971 does not relate to any_tax in the internal_revenue_code because the minimum_funding_standard set forth in sec_412 is not a tax therefore in in re unitcast the bap concluded that even the sec_4971 claims which arose post-petition were not entitled to administrative priority in the instant case the pension_plan was frozen prepetition so no work was performed after the bankruptcy petition was filed which could entitle any employee to additional benefits based upon the rationale of in re bayly in re sunarhauserman and in re unitcast the sec_4971 claims constitute prepetition claims we recognize that your case if litigated would be appealed in in re bayly and in re sunarhauserman at issue was the underfunding of the pension_plan under erisa the pbgc becomes the statutory trustee of any plan terminated without sufficient funds to pay guaranteed benefits see usc continued gl-746984-96 to the eighth circuit not the sixth or tenth circuit however the eighth circuit has previously decided that an administrative claim is based upon the date that the acts giving rise to the liability occurred see in re l j o’neill shoe co 64_f3d_1146 8th cir it follows therefore that the eighth circuit may well conclude that the sec_4971 claims are prepetition claims because the acts giving rise to the liability work performed by the debtor’s employees occurred prepetition having determined that the claims based upon sec_4971 constitute prepetition claims the next issue is whether these prepetition claims receive priority under b c sec_507 based upon the supreme court decision in reorganized cf i fabricators inc supra that a claim in bankruptcy based upon sec_4971 is not entitled to priority under b c sec_507 now a we do not believe the service should assert priority for these claims accordingly we believe the claims in the instant case should be classified as general unsecured prepetition claims you have advised that the trustee has requested that the united_states withdraw its claim or be prepared to litigate its claims in response to a formal objection to the united state’s claim based upon the above analysis we recommend that the united_states file an amended proof_of_claim classifying the i r c liability as general unsecured prepetition claims continued upon termination of an underfunded plan the plan_sponsor incurs liability to the pbgc for a mandatory termination_payment to reimburse the pbgc for the benefits the pbgc must pay to the plan’s beneficiaries see u s c sec_1362 in such circumstances the pbgc has a claim against the plan_sponsor for the total amount of the underfunded guarantees benefits of the plan subject_to a limitation of thirty percent of the net_worth of the employer in the instant case in contrast at issue is the sec_4971 penalty for underfunding the pension_plan this is a non-pecuniary loss penalty therefore we believe our litigation position in this case would be weaker than that of the pbgc in those cases you have proposed an alternative solution in which you would encourage the trustee not to object to the united state’s claim but instead to propose a distribution of estate assets which does not include payment of the united state’s claims as priority or administrative claims you state that the united_states can then either allow the proposed distribution to stand or can object to the distribution and litigate its claims you state that this alternative allows the united states’ claims to retain the status that it appears the courts will support - as general unsecured claims entitled to payment pro_rata with other general unsecured claims we recommend that the service affirmatively file an amended proof_of_claim asserting the correct status for the sec_4971 claims continued gl-746984-96 case development hazards and other considerations as we are advocating that the service file an amended proof_of_claim asserting a general unsecured prepetition claim we see no risks or hazards in the position stated above if you have any further questions please call cc assistant regional_counsel midstates region continued rather than passively obtain this status by not objecting to the trustee’s distribution
